Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  October 14, 2014                                                     Robert P. Young, Jr.,
                                                                                 Chief Justice

                                                                      Michael F. Cavanagh
                                                                      Stephen J. Markman
  150053-4(54)                                                            Mary Beth Kelly
                                                                           Brian K. Zahra
                                                                   Bridget M. McCormack
                                                                         David F. Viviano,
  ZACHARY KOTT-MILLARD,                                                               Justices
           Plaintiff-Appellant,
                                                SC: 150053
  v                                             COA: 314971
                                                Grand Traverse CC:
                                                      2012-028981-NO
  CITY OF TRAVERSE CITY and DUNCAN L.
  CLINCH MARINA,
            Defendants/Cross-Plaintiffs,
  and

  BARRY SMITH,
           Defendant-Appellee,
  and

  ROBERT COLE, CARL REICH ELECTRIC,
  INC., FLOTATION DOCKING SYSTEMS, INC.,
  WAGGENER ELECTRIC COMPANY,
  SAUNDERS ELECTRIC, INC.,
  SIMPLEXGRINNELL, LP, PHILLIP NAULT,
  and DALE STEVENS ,
             Defendants,
  and

  GLAWE, INC., SMITHGROUP JJR, LLC, d/b/a
  SMITHGROUP JJR, and RHOADES
  ENGINEERING CORP.,
             Defendants/Cross-Defendants.
  __________________________________________/

  MICHAEL J. LONG, Personal Representative of
  the Estate of MICHAEL KNUDSEN,
                Plaintiff-Appellant,
                                                SC: 150054
  v                                             COA: 314975
                                                Grand Traverse CC:
                                                      2012-029041-NO
                                                                                                            2

CITY OF TRAVERSE CITY and DUNCAN L.
CLINCH MARINA,
          Defendants/Cross-Plaintiffs,
and

BARRY SMITH,
         Defendant/Cross-Plaintiff-
         Appellee,
and

ROBERT COLE, CARL REICH ELECTRIC,
INC., WAGGENER ELECTRIC COMPANY,
SAUNDERS ELECTRIC, INC.,
SIMPLEXGRINNELL, LP, PHILLIP NAULT,
and DALE STEVENS,
           Defendants,
and

GLAWE, INC., SMITHGROUP JJR, LLC. d/b/a
SMITHGROUP JJR, and WHOADES
ENGINEERING CORP.,
           Defendants/Cross-Defendants.
__________________________________________/

      On order of the Chief Justice, the motion of defendant-appellee Barry Smith to
extend the time for filing his answer to the applications for leave to appeal is GRANTED.
The answer will be accepted as timely filed if filed on or before October 28, 2014.




                               I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                         foregoing is a true and complete copy of the order entered at the direction of the Court.


                                     October 14, 2014
                                                                                   Clerk